COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                NOS. 2-09-161-CR
                                     2-09-162-CR
                                     2-09-163-CR


RAAN HENDERSON                                                     APPELLANT

                                            V.

THE STATE OF TEXAS                                                      STATE

                                        ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

                                  I. Introduction

      In three issues, Appellant Raan Henderson appeals his convictions on three

counts of aggravated robbery. W e affirm.




      1
           See Tex. R. App. P. 47.4.
                     II. Factual and Procedural Background

      In March 2008, the State charged Henderson with six counts of aggravated

robbery. Three months later, Henderson filed a “Motion to Have Official Court

Reporter Make a Full Record.” Nothing in the record shows that he presented this

motion to the trial court or secured a ruling.

      In February 2009, Henderson waived his right to a jury trial and entered open

pleas of guilty to three of the six counts of aggravated robbery. The clerk’s record

contains Henderson’s signed written plea admonishments. There is no reporter’s

record of the plea hearing.

      In May 2009, during the punishment hearing, the trial court opened the

proceedings with: “All right. For the record, we were here back in . . . February, at

which time Mr. Henderson pled guilty to Count 1 in each case and the Court

accepted his plea of guilty; however, I did not sentence him. . . .” Henderson did not

object at that time, or at any other time, during the punishment hearing to the

absence of a court reporter at the plea hearing. At the close of evidence, the trial

court sentenced Henderson to nine years’ confinement for each count, to run

concurrently. This appeal followed.

                              III. Voluntariness of Plea

      In his third issue, Henderson argues that “there is nothing in the record to

suggest that [he] was properly admonished”; therefore, without a record of the plea

hearing, the State cannot show that his plea was voluntarily made. In two related


                                           2
issues, he also complains that the trial court erred by not requiring a reporter’s

record of the plea hearing and that he is entitled to a new trial because the reporter’s

record of the plea hearing was “lost.”

      According to article 26.13(a)(1) of the Texas Code of Criminal Procedure,

“[p]rior to accepting a plea of guilty . . . , the court shall admonish the defendant,”

inter alia, of the range of punishment attached to the offense. 2 Tex. Code Crim.

Proc. Ann. art. 26.13(a)(1). Substantial compliance in making the admonishments

is sufficient “unless the defendant affirmatively shows that he was not aware of the

consequences of his plea and that he was misled or harmed by the admonishment

of the court.” Id. art. 26.13(c). The court may make the admonishments “either

orally or in writing. If the court makes the admonishments in writing, it must receive

a statement signed by the defendant and the defendant’s attorney that he

understands the admonitions and is aware of the consequences of his plea.” Id. art.

26.13(d). The giving of proper admonishments by the trial court creates a prima

facie showing that a guilty plea is both knowing and voluntary. Martinez v. State,

981 S.W .2d 195, 197 (Tex. Crim. App. 1998). Although a defendant may still assert


      2
          Other admonishments include that the prosecutor’s punishment
recommendation is not binding on the court; that if the punishment assessed does
not exceed that recommended by the prosecutor and agreed to by the defendant
and his attorney, the trial court must give its permission to the defendant before he
may appeal any matter not raised by written motion filed prior to trial; that if the
defendant is not a U.S. citizen, pleading guilty may result in deportation; and that,
if applicable, the defendant will be required to meet the registration requirements of
chapter 62 (sex offender registration). See Tex. Code Crim. Proc. Ann. art.
26.13(a)(2)–(5) (Vernon Supp. 2009).

                                           3
that his plea was not voluntary, the burden shifts to the defendant to demonstrate

that he did not fully understand the consequences of his plea, such that he suffered

harm. Id.

      In this case, Henderson pleaded guilty to three first degree felonies, for each

of which he faced a punishment range of imprisonment between five years and life,

and up to a $10,000 fine. See Tex. Penal Code Ann. § 12.32 (Vernon Supp. 2009).

In conjunction with his guilty pleas, Henderson signed written admonishments setting

out the appropriate range of punishment. See Tex. Code Crim. Proc. Ann. art.

26.13(a). Additionally, the admonishments included an explanation of open pleas;

an acknowledgment that Henderson understood what he was doing and that he

knowingly, freely, and voluntarily entered his plea; and a judicial confession to the

crimes as charged. See id. art. 26.13(d). The written plea admonishments indicate

that Henderson consulted fully with his attorney before entering his pleas and that

he was aware of the consequences of pleading guilty. The deputy district clerk

witnessed Henderson’s signature on all three admonishment forms. The forms were

approved by the trial judge, the State’s attorney, and Henderson’s attorney. The

record before this court contains no evidence that Henderson’s guilty pleas were not

voluntary or knowing. See Scott v. State, 86 S.W .3d 374, 375 (Tex. App.—Fort

W orth 2002, no pet.) (relying on evidence in the clerk’s record to address the

voluntariness of appellant’s plea).




                                         4
      Furthermore, although there is no reporter’s record of Henderson’s plea

hearing, 3 there is nothing in the record showing that Henderson objected to the court

reporter’s absence during or after the plea hearing either by motion or on the record

made at the punishment hearing. 4 See Tex. R. App. P. 33.1; Valle v. State, 109

S.W .3d 500, 509 (Tex. Crim. App. 2003) (stating that an objection is required to

preserve a complaint regarding a court reporter’s failure to record bench

conferences); Aranda v. State, Nos. 02-08-00119-CR, 02-08-00120-CR, 2009 W L

279489, at *2–3 (Tex. App.—Fort W orth Feb. 5, 2009, no pet.) (mem. op., not

designated for publication) (applying Valle to failure to request a record of a hearing

on State’s petition to adjudicate in ineffective-assistance-of-counsel analysis);

Brossette v. State, 99 S.W .3d 277, 284–85 (Tex. App.—Texarkana 2003, pet.

dism’d, untimely filed) (stating that failure to object to a court reporter’s failure to

record waives error).




      3
         In the admonishment forms, Henderson crossed out the admonishment
stating, “I give up and waive the attendance and record of a court reporter under
Rule 13.1, Texas Rules of Appellate Procedure”.
      4
         Although we are sensitive to the difficulty of preserving an objection in the
absence of a court reporter, we note that Henderson could have raised his complaint
at the punishment hearing or in a motion for a new trial. See Parker v. State, 2005
W L 1593944, at *2 (Tex. App.—Fort W orth July 7, 2005, pet. ref’d) (mem. op., not
designated for publication) (holding that appellant waived his complaint about the
court reporter’s failure to record the sentencing hearing when appellant did not first
object in a motion for new trial).

                                           5
      And because Henderson can neither show that the plea hearing reporter’s

record is lost5 nor, in light of the written plea admonishments in the record, that a

reporter’s record is necessary to show that he was properly admonished, he is not

entitled to a new trial under rule of appellate procedure 34.6(f). See Tex. R. App. P.

34.6(f) (stating that an appellant is entitled to a new trial when, among other things,

he shows that a significant portion of the court reporter’s notes and records has been

lost or destroyed and that the lost or destroyed portion of the reporter’s record is

necessary to the appeal’s resolution); Williams v. State, 937 S.W .2d 479, 486 (Tex.

Crim. App. 1996) (analyzing former appellate procedure rule 50(e) on lost records

and holding that when “the complaining party cannot show that the court reporter

ever recorded the missing proceedings, he is not entitled to a new trial”); see also

Aranda, 2009 W L 279489, at *4 (“Appellant cannot satisfy the requirements of rule

34.6(f) because he cannot show that any portion of the record related to the

adjudication hearing was lost or destroyed; rather, he admits that no record of the

proceeding was made.”); Killough v. State, No. 04-07-00762-CR, 2008 W L 506286,

at *1 (Tex. App.—San Antonio Feb. 27, 2008, pet. ref’d) (mem. op., not designated

for publication) (applying Williams to rule 34.6(f)).

      Accordingly, we overrule Henderson’s three issues.


      5
        Henderson relies upon the affidavit of the court reporter to support the
proposition that the record is lost, but the affidavit merely states, “After a thorough
review, it appears that no record was made of Raan Henderson’s plea of guilty in
any of the cause numbers listed above. It is also possible that the record was lost
or misplaced but cannot currently be found.” [Emphasis added.]

                                           6
                                 IV. Conclusion

      Having overruled all three of Henderson’s issues, we affirm the trial court’s

judgment.

                                                   BOB MCCOY
                                                   JUSTICE

PANEL: LIVINGSTON, DAUPHINOT, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 4, 2010




                                         7